Citation Nr: 1106669	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-35 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a muscle condition 
affecting the arms, back, and neck.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to February 1988.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A hearing before the undersigned Veterans Law Judge was held at 
the RO in July 2007 (i.e. a video hearing).  The hearing 
transcript has been associated with the claims file.

In October 2007 and June 2009, the Board remanded the present 
matter for additional development and due process concerns.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of service connection for traumatic brain injury 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The probative evidence does not suggest that the Veteran has a 
muscle disorder of the arms, neck, and back.  


CONCLUSION OF LAW

The criteria for service connection of a muscle disorder of the 
arms, neck, and back have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in October 2004.  Although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  The Board acknowledges that 
there appear to be outstanding private treatment records.  
However, the Veteran has been asked to supply all records in his 
possession or to authorize the release of these records, and he 
has indicated that there are no additional records.  See October 
2010 statement.  See also November 2004 statement and April 2006 
VCAA Notice response.  Thus, the Board finds all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file.  VA has 
also afforded the Veteran examinations in the attempt to 
determine the nature and etiology of the reported body 
complaints.  The Board acknowledges that the Veteran has 
contended that the examinations were not adequate because the 
examiners did not discuss certain medical histories and did not 
perform testing on a treadmill or repetitive device.  However, 
the November 2008 and January 2009 examination records and the 
February 2009 addendum document that the examiners reviewed the 
claims file (and some private treatment records which have not 
been associated with the claims file) and elicited the Veteran's 
medical history, and the records indicate that all relevant 
medical information (to include the in-service accident, 
treatment, and testing) was considered.  Additionally, the 
records suggest that the examiners performed all appropriate 
testing, to include testing whether Veteran exercised (see 
January 2009 examination report), and there is no competent 
evidence that any necessary testing was not conducted.  Thus, the 
Board finds the examinations were adequate for adjudicative 
purposes.  Finally, the Board is satisfied that there has been 
substantial compliance with the remand directives issued in the 
November 2007 and June 2009 Board decisions.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  The Board acknowledges that the 2008 examiner 
did not review the claims file prior to conducting his 
examination, as instructed in the November 2007 Board decision.  
The Board finds no prejudice resulted, however, because the 
examiner subsequently reviewed the claims file, re-reviewed his 
examination report, and issued an addendum opinion in which he 
indicated that the review had not changed his previous 
determination.  The Board also acknowledges that the record does 
not include an opinion as to whether a muscle disorder of the 
arms, neck, and back onset in service or was causally related to 
service.  Based on the examiners' determinations that the Veteran 
does not have a current disorder, however, the Board finds that 
the lack of such an opinion is not prejudicial.  Thus, the Board 
finds that no further action is needed with regard to the 
previous remand instructions.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection

The Veteran seeks service connection for a muscle disorder 
affecting the arms, neck, and back.  The Veteran contends that 
the symptoms of this condition are the same as the symptoms of 
his service-connected lower extremity disability.  


Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment and separation (Medical Board) examination 
records do not reflect any complaints or abnormal findings 
related to the back or neck.  The records do reflect that the 
Veteran presented for treatment with a three-day history of right 
arm pain in June 1982.  At that time, he indicated that the pain 
onset after he completed 56 push-ups.  After examination, the 
Veteran was assessed with muscle sprain and prescribed warm soaks 
and limited duty (no strenuous use of the right arm) for three 
days.  The subsequent medical evidence is silent as to any 
problem affecting the arms until July 1984, when the Veteran 
reported pain and diminished strength and range of motion in the 
right wrist due to a motor vehicle accident.  After examination, 
the Veteran was assessed with a right wrist contusion.  
Subsequent July 1984 treatment records reflect that the pain and 
limitation of motion had resolved and that the Veteran was 
"doing well," and the separation examination reflects normal 
clinical findings for the upper extremities and no histories as 
to any problems affecting the upper extremities.

The post-service evidence is silent as to any complaints of 
muscle problems affecting the arms, neck, or back until May 1997, 
when the Veteran reported that his lower extremity symptoms 
(which consisted of cramping and spasm with associated 
nodularity) had begun to occur in the extensor area of the elbow.  
See May 1997 Wellness Restoration Clinic treatment report.  Then 
in 1999, the Veteran reported that the symptoms had gradually 
spread to the back, neck, and shoulders in the early 1990s.  See 
May 1999 statement.  

The evidence of record indicates that testing, to include 
magnetic resonance imaging, nerve conduction studies, and Doppler 
studies, has been conducted to determine the etiology of the 
reported symptoms.  This testing has consistently been normal, 
however, revealing no diagnosis for the reported symptoms.  See 
generally VA treatment records.  See also May 1997 W.R.C. 
treatment report.  

The record also indicates that VA examiners have been unable to 
attribute the symptoms to any known diagnosis:  a May 2005 VA 
examiner found no objective evidence of an organic pathology of 
the right wrist by physical or X-ray examination; a November 2008 
examiner determined that there was no objective evidence of a 
musculoskeletal impairment of the back, neck, and arms; and a 
January 2009 (neurologist) examiner reported that he had 
performed nerve conduction studies - to include while the Veteran 
was exercising to the point of subjective complaints-and 
physical examination and found no objective evidence of a 
peripheral nerve or muscle disorder.  However, apparently private 
physicians have diagnosed the Veteran with "muscle cramp 
syndrome," McArdle disease, and "electrically silent cramping 
disorder."  See November 2008 VA examination record; May 
1997W.R.C. treatment record. 

After review of the evidence, the Board finds that service 
connection is not warranted because the evidence does not 
establish the existence of a service connectable muscle disorder 
affecting the arms, neck, and back.  See McLain v. Nicholson, 21 
Vet. App. 319 (2007).  Although the Veteran has competently 
reported having symptoms including cramping in the arms, back, 
and neck, except in circumstances not present here, service 
connection will not be granted for these symptoms alone.  
Instead, there must be a diagnosed or identifiable underlying 
malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 
285 (1999).  In this case, the probative evidence does not 
reflect that such a diagnosis has been made.  

The Board acknowledges that the record includes findings by 
private physicians that the Veteran has muscle cramp syndrome, 
McArdle disease, and electrically silent cramping disorder.  
Initially, the Board notes that it is unclear whether these 
diagnoses encompassed all reported symptoms or solely those 
affecting the lower extremities, though review of the May 1997 
W.R.C. treatment report suggests that at least the diagnosis of 
electrically silent cramping disorder was based only on lower 
extremity examination.  Those treatment reports noted that a 
limited needle exam of the right lower leg followed by exercise 
while actively cramping with palpable contracture revealed that 
the anterior tibials were electrically silent at rest and with 
normal units with normal recruitment.  The examiner stated that 
the results suggested an electrically silent musclecontraction.  
The examiner added that the rest of the clinical examination was 
unremarkable.  The examiner noted that the Veteran had had 
extensive metabolic work-ups, including lactate testing pre- and 
post-exercise, and nerve conduction studies.  The examiner stated 
that his impression was that the Veteran had electrically silent 
cramping disorder post-trauma, which did "not fit into any known 
diagnostic entity" and which "raise[d] the possibility of one 
of the hereditary cramping disorders."  The examiner noted that 
one of the hereditary cramping disorders had been reported in 
some cases to have been brought out by trauma, but he indicated 
that he had never felt that these reports made "much sense" and 
that he had discounted them.  He still felt it was a possible 
consideration, however.    

Nevertheless, even if these diagnoses were assumed to encompass 
the reported upper body complaints, the probative value of these 
diagnoses is outweighed by the probative value of the January 
2009 VA examiner's determination that such diagnoses had been 
excluded by testing.  The Board finds the January 2009 VA 
examiner's determination is highly probative as it is supported 
by a rationale (the diagnoses were excluded by the normal needle 
study) and is consistent with the extensive testing results and 
the May 1997 private physician's determination that the Veteran's 
condition did "not fit into any known diagnostic entity."  In 
contrast the private diagnoses have no probative value because 
there is no rationale for the diagnoses, which is needed because 
of the negative objective evidence of a current disability.  As 
stated above, a current diagnosis is required for service 
connection to be warranted.  Thus, due to the absence of 
probative evidence of a current disability, the claim must be 
denied.  

ORDER

Service connection for a muscle condition of the arms, neck, and 
back is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


